Title: To Alexander Hamilton from Lewis Tousard, 1 June 1799
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Major General Hamilton
            Dr Sir
            Newport June 1st. 1799
          
          Acknowledging the Receipt of your letter of May 24th, I have the Honour of informing you, that out of the 46 Guns on Mr John Brown’s Wharf at Providence, 35 thirty-two pounders and one 24 have been transported to this place to be mounted in the several points or Islands which I am ordered to fortify. The ten remaining Guns, which are twenty-fours, are Ship Guns left through Mistake; the same Number of battering Guns were taken in Lieu of them for the United States Frigate, which could not take them, and they were lately bored again at the new Schuylkill Furnace. I am of Opinion that these 10 Guns cannot be made Use of in the Land Service except in a Case of Urgency.
          Subsequent to an Order of the Secretary dated 14th. of last October, to take from Providence all the Guns which might be wanted for Rhode-Island, I received a Letter in the Beginning of April, mentioning that he had directed General Hamilton to ascertain from me where these can be most usefully located to the Eastward among the Works erecting and contemplated, and to direct Mr Crary Agent at this place to have them removed to their Destinations: he further adds “if any of them can be spared for New York or Fort Miflin you will point it out.”
          Before the Receipt of that Letter, I had been at Providence, and directed Mr Crary to have the 35 thirty-two’s and one twenty-four removed to Newport, where they now are.
          In Addition to the Necessity of having these Guns at Newport, I was induced to order the whole Number of them be brought to this place, from the following Reason—These Guns are all in the same Case with the twenty-fours Capt. Barry refused to take on board of his Frigate, because they were bored under the Caliber, they will not admit a common 32 pound Shot. I thought it more expedient and less subject to a dangerous Mistake, that all those Guns should be in the same place; and to have Shot cast in sufficient Quantity, rather than to have them removed and bored again at the Furnace. In Consequence I gave a proper Diameter to the Owners of Hope Furnace, and sent their Conditions to the Secretary of War, and informed him of the Removal of the Guns; and for further Information, in my Estimate I designated the Places where they are to be mounted. In his Answer of April 20th he orders me to transmit to him the Dimensions of the Shot intended for the 32 pounders which have been transported from Providence to Newport, and this Letter I considered as a Sanction of what I had done.
          From the above you will observe that for the Defence of any other Harbour but Rhode-Island you cannot depend upon any other Guns from Providence.
          There will be in all fit for Service at the several points of Defence of Rhode-Island 43 Guns, and I think, for the present, and untill a larger System of Defence is adopted, that Number is sufficient.
          From the Letters of the Secretary, I can neither derive myself, nor can I give you, any Information of what he means by the other Harbours in that Quarter, unless it is the other Eastern Harbours, as Boston, Marblehead, and Portland. At my Returns from those places I will report to you the Number of Guns either already mounted or wanted; in the mean Time I may inform you that at Castle Island, in the Harbour of Boston, I have seen a good and numerous Artillery, and some also at Marblehead; that the Governor of Massachusetts is willing to supply with Guns the Forts which Government will erect, and even to have them mounted.
          I have received your Letter of the 15th of May containing the Arrangement of the first Regiment of Artillerists, and the Destination of my Battalion and have obeyed your Instructions.
          With Consideration and Respect I have the Honour to be Your obliged and humble Servant
          
            Lewis Tousard
          
        